DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 5, 2022 with respect to the phrase “moveable mechanism” not invoking 35 U.S.C. 112(f) have been fully considered but they are not persuasive. More specifically, applicant merely contends, without providing any arguments, that “moveable mechanism” should not be interpreted under 35 U.S.C. 112(f).  The Examiner respectfully disagrees. As per MPEP § 2181(I)(A), “mechanism” is one phrase that may invoke 112(f) and may merely be a nonce word for means.  MPEP § 2181(I)(A) also states that “though a generic placeholder like "mechanism" standing alone may invoke 35 U.S.C. 112(f) when coupled with a function, it will not invoke 35 U.S.C. 112(f) when it is preceded by a structural modifier (e.g., "detent mechanism")”.  The phrase “moveable” is not a structural term, nor does it connote any particular structure.  Therefore, the Examiner maintains that the phrase “moveable mechanism” is also properly interpreted as a limitation under 35 U.S.C. 112(f).
Applicant’s arguments, see the response filed July 5, 2022, with respect to the rejection(s) of claim(s) 1-11, 14, and under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chang et al. (KR Publ. No. 101096157 B1).  Please see the new grounds of rejection on the following pages.
Applicant’s arguments, see the response filed July 5, 2022, with respect to rejection of claim 15 under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of claim 15 under 35 U.S.C. § 101 has been withdrawn. 
Examiner’s Comment
Additionally, as per MPEP § 2144.03, "If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate."  Since applicant did not traverse the examiner's assertion of Official Notice, the Official Notice statement set forth in the previous office action are taken to be admitted prior art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “moveable mechanism” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (KR Publ. No. 101096157 B1).
Regarding claim 1, Chang discloses a surveillance camera using dual cameras.  More specifically and as it relates to the applicant’s claims, Change discloses an electronic device (monitoring apparatus, 100; see Figure 1 and page 3 of the provided translation), comprising: a first camera (first camera, 111; see Figure 1 and page 3 of the provided translation) with a first viewing angle (see page 3 of the provided translation where the viewing angle is greater than 180 degrees); a second camera (second camera, 115; see Figure 1 and page 3 of the provided translation) with a second viewing angle (see page 3 of the provided translation where second camera has a viewing angle of 40-60 degrees); and a processor (monitoring processor, 200; see Figure 1 and page 3 of the provided translation) configured to monitor each of one or more objects using the first camera (see page 3 of the provided translation where the image of the first camera, 111, is used to monitor a moving object), determine whether each of the one or more objects has been moved while monitoring each of the one or more objects (see page 3 of the provided translation where the image of the first camera, 111, is used to monitor a moving object), and capture a moved object among the one or more objects using the second camera based on a relocation of the one or more objects while monitoring each of the one or more objects (see page 3 of the provided translation where the second camera, 115, is used to track the moving object based on the position detected from the first camera, 111).
As for claim 2, Chang discloses that the processor (monitoring processor, 200; see Figure 1 and page 3 of the provided translation) is configured to identify a position of the one or more objects using the first camera (see pages 3 and 4 of the provided translation where position of the moving object is detected), capture each of the one or more objects using the second camera based on the identified position of the one or more objects (see page 3 of the provided translation where the second camera captures the moving object based on the identified position), and, capture the moved object using the second camera based on the position of the moved object (see pages 3 and4 of the provided translation where the second camera tracks the moving object).
With regard to claim 3, Chang discloses that the processor (monitoring processor, 200; see Figure 1 and page 3 of the provided translation) is configured to capture an image including the one or more objects using the first camera and identify the position of the one or more objects by analyzing the captured image (see pages 3 and 4 of the provided translation where the processor, 120, analyzes the image captured by the first camera, 111, to identify the position of the moving object).
Regarding claim 4, Chang discloses that the processor (monitoring processor, 200; see Figure 1 and page 3 of the provided translation) is configured to adjust a capturing composition of the second camera according to a designated capturing composition based on the identified position of the one or more objects (see page 4 of the provided translation where the capturing composition (i.e. zoom, tilt, pan) are adjusted based on the position of the identified moving object), and, 3LYUApplication No.: 16/764,210Response to Office Action dated April 5, 2022upon identifying the relocation of the one or more objects while monitoring the position of each of the one or more objects, adjust the capturing composition of the second camera according to the designated capturing composition based on the position of the moved object (see page 4 of the provided translation where the system continuously updated the region of interest (ROI) based on the a detected movement of the object).
As for claim 13, Chang discloses that the first camera includes a wide-angle camera with a wide-angle lens (fisheye lens, 112, see Figure 1 and page 3 of the provided translation).
With regard to claim 14, Chang discloses a surveillance camera using dual cameras.  More specifically and as it relates to the applicant’s claims, Change discloses a method of capturing an image by an electronic device (monitoring apparatus, 100; see Figure 1 and page 3 of the provided translation), the method comprising: monitoring each of one or more objects using a first camera (first camera, 111; see Figure 1 and page 3 of the provided translation) with a first viewing angle of the electronic device (see page 3 of the provided translation where the viewing angle is greater than 180 degrees); determining whether each of the one or more objects has been moved while monitoring each of the one or more objects (see page 3 of the provided translation where the image of the first camera, 111, is used to monitor a moving object); and capturing a moved object among the one or more objects using a second camera (second camera, 115; see Figure 1 and page 3 of the provided translation) with a second viewing angle (see page 3 of the provided translation where second camera has a viewing angle of 40-60 degrees) of the electronic device based on a relocation of the one or more objects while monitoring each of the one or more objects (see page 3 of the provided translation where the second camera, 115, is used to track the moving object based on the position detected from the first camera, 111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (KR Publ. No. 101096157 B1) in view of Ahiska et al. (U.S. Patent No. 8,405,732).
Regarding claim 15, Chang discloses a surveillance camera using dual cameras.  More specifically and as it relates to the applicant’s claims, Change discloses a processor (monitoring processor, 200; see Figure 1 and page 3 of the provided translation) for carrying out the operations of monitoring each of one or more objects using a first camera (first camera, 111; see Figure 1 and page 3 of the provided translation) with a first viewing angle of the electronic device (see page 3 of the provided translation where the viewing angle is greater than 180 degrees); determining whether each of the one or more objects has been moved while monitoring each of the one or more objects (see page 3 of the provided translation where the image of the first camera, 111, is used to monitor a moving object); and capturing a moved object among the one or more objects using a second camera (second camera, 115; see Figure 1 and page 3 of the provided translation) with a second viewing angle (see page 3 of the provided translation where second camera has a viewing angle of 40-60 degrees) of the electronic device based on a relocation of the one or more objects while monitoring each of the one or more objects (see page 3 of the provided translation where the second camera, 115, is used to track the moving object based on the position detected from the first camera, 111).
However, while Chang discloses the use of a processor (monitoring processor, 200; see Figure 1 and page 3 of the provided translation) for performing the operations, Chang fails to specifically disclose that a program stored on a non-transitory computer readable storage medium causes the processor to execute the operations.  Ahiska, on the other hand, discloses that it is well known in the art to store a program in a machine readable storage medium for performing the operations of a device.  See column 2, lines 32-45; column 8, lines 20-22; and claim 20.  One of ordinary skill in the art would recognize the benefits of an embodiment having a program stored on a storage medium for causing a processor to carry out the operations of a device, including the ability to program multiple devices to carry out the same operations, and the ability to use a programmed general purpose processor, rather than dedicated hardware circuitry.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chang such that the processor operates by reading out a program from a computer readable storage medium.

Claim(s) 1-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (Japanese Publ. No. 2012-030320 A) in view of Chang et al. (KR Publ. No. 101096157 B1).
Regarding claim 1, Sakurai discloses a working robot system with a wide view camera and a narrow view camera.  More specifically and as it relates to the applicant’s claims, Sakurai discloses an electronic device (work system, WS; see Figures 1, 2,4 and paragraphs 0030 and 0054 of the provided translation), comprising: a first camera (general camera, 5; see Figure 2 and paragraph 0037 of the provided translation) with a first viewing angle (wide field of view; paragraph 0040 of the provided translation); a second camera (stereo cameras, 6A and 6B; see Figure 2 and paragraph 0037 of the provided translation) with a second viewing angle (narrow field of view; see paragraph 0040 of the provided translation); and a processor (control computer, COM; see Figure 4 and paragraph 0054 of the provided translation)configured to monitor each of one or more objects (trays, 40-43; paragraphs 0045 and 0072 of the provided translation) using the first camera (see paragraph 0072 where camera, 5, monitors the trays), determine whether each of the one or more objects has been moved (see paragraph 0088, where a sensor is used to determined movement of the trays); and capture a moved object among the one or more objects using the second camera based on a relocation of the one or more objects (see paragraph 0041 where the cameras, 6, capture each tray; also see paragraph 0088 where the trays may move during operation and their position is updated).
While Sakurai discloses the ability to determine if the trays have been moved (see paragraph 0088 of the provided translation), Sakurai fails to disclose determining the movement of the objects while monitoring the objects or that the capture is based on a relocation of the objects while monitoring.  More particularly, Sakurai discloses using a sensor to determine that the trays have moved, while the claim language requires determination of movement “while monitoring” using the first camera.  Chang, on the other hand, disclose that it is well known in the art to use a wide angle camera to monitor an area for a moving object.  More specifically, Chang discloses an electronic device (monitoring apparatus, 100; see Figure 1 and page 3 of the provided translation), comprising: a first camera (first camera, 111; see Figure 1 and page 3 of the provided translation) with a first viewing angle (see page 3 of the provided translation where the viewing angle is greater than 180 degrees); a second camera (second camera, 115; see Figure 1 and page 3 of the provided translation) with a second viewing angle (see page 3 of the provided translation where second camera has a viewing angle of 40-60 degrees); and a processor (monitoring processor, 200; see Figure 1 and page 3 of the provided translation) configured to monitor each of one or more objects using the first camera (see page 3 of the provided translation where the image of the first camera, 111, is used to monitor a moving object), determine whether each of the one or more objects has been moved while monitoring each of the one or more objects (see page 3 of the provided translation where the image of the first camera, 111, is used to monitor a moving object), and capture a moved object among the one or more objects using the second camera based on a relocation of the one or more objects while monitoring each of the one or more objects (see page 3 of the provided translation where the second camera, 115, is used to track the moving object based on the position detected from the first camera, 111).  Chang discloses that this feature allows for the monitoring of movement over a wide area to more precisely capture a moved object, and provide a smaller amount of information than the use of two camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the sensor for detecting movement of the tray with the use of the wide angle camera, for the reasons stated above.  Furthermore, in accordance with KSR rationale B “simple substitution”, as indicated above the prior art contained a device which differed from the claimed invention by the use of the sensor for detecting tray movement instead of the wide angle camera.  The substituted components (wide angle camera) and their function (monitoring an area for movement) are known in the art based on the disclosure of Chang.  Furthermore, one of ordinary skill in the art could have replace the functions of the sensor of Chang (detecting movement of the tray) with the wide angle camera of Sakurai, particularly since the wide angle camera is already used in Sakurai.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the sensor for detecting movement of the tray with the use of the wide angle camera.
As for claim 2, Sakurai discloses that the processor (control computer, COM) is configured to identify a position of the one or more objects (trays, 40-43) using the first camera (see paragraphs 0072-0074 of the provided translation, capture each of the one or more objects using the second camera (stereo cameras, 6) based on the identified position of the one or more objects (see paragraph 0077) and, capture the moved object using the second camera based on the position of the moved object (see paragraphs 0077 and 0088 where the control computer, COM, can identify relocation of the trays).
With regard to claim 3, Sakurai discloses that the processor (control computer, COM) is configured to capture an image including the one or more objects using the first camera and identify the position of the one or more objects by analyzing the captured image.  See paragraphs 0045, 0056, and 0072-0074 where the work computer analyzes the images captured from the camera, 5, to identify the positions of the trays.
Regarding claim 4, Sakurai discloses that the processor (control computer, COM) is configured to adjust a capturing composition of the second camera according to a designated capturing 45P24146/DMCcomposition based on the identified position of the one or more objects (see paragraphs 0062 and 0077 where the second camera, 6, are moved to a capture composition for capturing a specific tray), and upon identifying the relocation of the one or more objects while monitoring the position of each of the one or more objects, adjust the capturing composition of the second camera according to the designated capturing composition based on the position of the moved object (see paragraph 0088 where the positions of the can be moved and reidentified).
As for claim 5, Sakurai discloses that the processor (control computer, COM) is configured to identify an order of capturing a first object and a second object included in the one or more objects obtained by the first camera and sequentially capture the first object and the second object using the second camera according to the identified order of capturing.  See paragraph 0075 where the trays are selected one by one in a clockwise fashion and paragraph 0077 where each camera, 6, is moved to capture each tray.
With regard to claim 6, Sakurai discloses that the processor (control computer, COM) is configured to adjust the capturing composition of the second camera according to the designated capturing composition based on a position of the first object, capture the first object, and then adjust the capturing composition of the second camera according to the designated capturing composition based on the position of the second object, and capture the second object (see paragraphs 0078-0080 where the cameras are moved to multiple different trays, images are captured, and parts are recognized).
Regarding claim 7, Sakurai discloses a main body (see Figure2; portion on which the arms are mounted); a first arm part (7A; see paragraph 0038 of the provided translation) connected with the main body (see Figure 2) and having the second camera (6A) placed thereon; and a driving module including one or more motors for controlling a movement of the 46P24146/DMC first arm part (see paragraphs 0040, 0050, oo77 where a movement mechanism move the arm 7A; although the word “motor” is not used, it is inherent that some type of motor is needed to move the arms to the required position), wherein the processor is configured to control the driving module to relocate the second camera based on the position of the moved object to capture the moved object (see paragraphs 0077-0080 where the arm, 7A, moves the camera, 6A, to the correct position; also see paragraph 0080 where the system can identify movement of the trays).
As for claim 8, Sakurai discloses a third camera (6B) with the second viewing angle (having the narrower field of view for capturing closeup of a single tray), wherein the one or more objects include a first object (1st tray), and wherein the processor is configured to upon identifying a position of the first object using the first camera (camera, 5), identify a position of a second object using the first camera (see paragraphs 0072-0075 where the camera, 5, identifies positions of a 1st and 2nd tray), capture the second object (2nd tray) using the third camera (6B) based on the identified position of the second object, upon monitoring the first object using the first camera, monitor the second object using the first camera, and upon identifying a relocation of the second object while monitoring the second object, capture the moved third object using the third camera based on the position of the moved second object (see paragraphs 0077-0080 where the arm, 7B, moves the camera, 6B, to the correct position; also see paragraph 0080 where the system can identify movement of the trays).
With regard to claim 9, Sakurai discloses that the processor (control computer, COM) is configured to adjust a capturing composition of the third camera (6B) according to a designated capturing composition based on the identified position of the second object (2nd tray) and upon identifying a relocation of the second object while monitoring the second object, adjust the capturing composition of the third camera (6B) according to the designated capturing composition based on the position of the moved second object. See paragraphs 0077-0080 where the arm, 7B, moves the camera, 6B, to the correct position; also see paragraph 0080 where the system can identify movement of the trays and adjust the position of the cameras, 6, as needed.
As for claim 10, Sakurai discloses a main body (see Figure2; portion on which the arms are mounted); a first arm part (7A; see paragraph 0038 of the provided translation) connected with the main body and having the second camera (6A) placed thereon; and a driving module including one or more motors for controlling a movement of the first arm part (see paragraphs 0040, 0050, oo77 where a movement mechanism move the arm 7A; although the word “motor” is not used, it is inherent that some type of motor is needed to move the arms to the required position), wherein the processor is configured to determine whether a relocation of the second camera is needed based on the position of the moved first object and if the relocation of the second camera is needed, control the driving module based on the position of the moved first object to move the first arm part to relocate the second camera. See paragraphs 0077-0080 where the arm, 7A, moves the camera, 6A, to the correct position; also see paragraph 0080 where the system can identify movement of the trays and adjust the position of the cameras, 6, as needed.
With regard to claim 11, Sakurai discloses a second arm part (7B; see Figure 2 and paragraph 0038 of the provided translation) connected with the main body (see Figure2; portion on which the arms are mounted) and having the third camera (6B; see Figure 2) placed thereon, wherein the processor is configured to determine whether a relocation of the third camera is needed based on the position of the moved second object and if the relocation of the third camera is needed, control the driving module based on the position of the moved second object to move the second arm part to relocate the third camera. See paragraphs 0077-0080 where the arm, 7B, moves the camera, 6B, to the correct position; also see paragraph 0080 where the system can identify movement of the trays and adjust the position of the cameras, 6, as needed.
Regarding claim 14, Sakurai discloses a working robot system with a wide view camera and a narrow view camera and a method of using it.  More specifically and as it relates to the applicant’s claims, Sakurai discloses a method of capturing an image by an electronic device (work system, WS; see Figures 1, 2,4 and paragraphs 0030 and 0054 of the provided translation), the method comprising: monitoring each of one or more objects (trays, 40-43; see paragraphs 0072-0075 of the provided translation) using a first camera (general camera, 5; see Figure 2 and paragraph 0037 of the provided translation) with a first viewing angle (wide field of view; paragraph 0040 of the provided translation) of the electronic device; determining whether each of the one or more objects has been moved (see paragraph 0088, where a sensor is used to determined movement of the trays),  and capturing a moved object among the one or more objects using a second camera (stereo cameras, 6A and 6B; see Figure 2 and paragraph 0037 of the provided translation) with a second viewing angle of the electronic device based on a relocation of the one or more objects (narrow field of view; see paragraph 0040 of the provided translation). See paragraph 0041 where the cameras, 6, capture each tray; also see paragraph 0088 where the trays may move during operation and their position is updated.
While Sakurai discloses the ability to determine if the trays have been moved (see paragraph 0088 of the provided translation), Sakurai fails to disclose determining the movement of the objects while monitoring the objects or that the capture is based on a relocation of the objects while monitoring.  More particularly, Sakurai discloses using a sensor to determine that the trays have moved, while the claim language requires determination of movement “while monitoring” using the first camera.  Chang, on the other hand, disclose that it is well known in the art to use a wide angle camera to monitor an area for a moving object.  More specifically, Chang discloses an electronic device (monitoring apparatus, 100; see Figure 1 and page 3 of the provided translation), comprising: a first camera (first camera, 111; see Figure 1 and page 3 of the provided translation) with a first viewing angle (see page 3 of the provided translation where the viewing angle is greater than 180 degrees); a second camera (second camera, 115; see Figure 1 and page 3 of the provided translation) with a second viewing angle (see page 3 of the provided translation where second camera has a viewing angle of 40-60 degrees); and a processor (monitoring processor, 200; see Figure 1 and page 3 of the provided translation) configured to monitor each of one or more objects using the first camera (see page 3 of the provided translation where the image of the first camera, 111, is used to monitor a moving object), determine whether each of the one or more objects has been moved while monitoring each of the one or more objects (see page 3 of the provided translation where the image of the first camera, 111, is used to monitor a moving object), and capture a moved object among the one or more objects using the second camera based on a relocation of the one or more objects while monitoring each of the one or more objects (see page 3 of the provided translation where the second camera, 115, is used to track the moving object based on the position detected from the first camera, 111).  Chang discloses that this feature allows for the monitoring of movement over a wide area to more precisely capture a moved object, and provide a smaller amount of information than the use of two camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the sensor for detecting movement of the tray with the use of the wide angle camera, for the reasons stated above.  Furthermore, in accordance with KSR rationale B “simple substitution”, as indicated above the prior art contained a device which differed from the claimed invention by the use of the sensor for detecting tray movement instead of the wide angle camera.  The substituted components (wide angle camera) and their function (monitoring an area for movement) are known in the art based on the disclosure of Chang.  Furthermore, one of ordinary skill in the art could have replace the functions of the sensor of Chang (detecting movement of the tray) with the wide angle camera of Sakurai, particularly since the wide angle camera is already used in Sakurai.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the sensor for detecting movement of the tray with the use of the wide angle camera.
As for claim 15, claim 15 is considered a machine-readable recording medium claim corresponding to claim 14.  Please see the discussion of claim 14 above.  Furthermore, Sakurai discloses a machine-readable storage medium (storage device; see paragraph 0055) having a program stored thereon and operated by the control computer.  See paragraph 0055.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (Japanese Publ. No. 2012-030320 A) in view of Chang et al. (KR Publ. No. 101096157 B1) and further in view of applicant’s admitted prior art, as indicated above in the “Examiner’s Comment” section.
Regarding claim 12, as mentioned above in the discussion of claim 11, the combination of Sakurai and Chang discloses all of the limitations of the parent claim.  Furthermore, Sakurai implies that the entire work robot (2) can be translated (i.e. moved) towards the tray being imaged.  See paragraph 0077.  The aforementioned references however, fail to explicitly disclose the claimed moving unit to control movement of the main body, such that if the cameras need to be relocated, the driving module controls the movement unit to relocate the second or third cameras.  Since, Sakurai implies moving of the entire work robot itself, based on where the second or third cameras (6A and 6B) are imaging, as noted above, Sakurai only fails to disclose the moving unit.  Furthermore, as noted above, the phrase “moving unit” is interpreted as a 112(f) limitation.  Applicant’s admitted prior art (see Examiner’s Comment section above) discloses that it is well known in the robot art to move a robot using wheels or rails or the like.  Since, Sakurai discloses the ability to move the entire work robot (2) and it is well known in the art to move a robot using wheels or rails or the like, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sakurai to include wheels or rails or the like to move the work robot as needed.  Such a modification amount to the combination of prior art elements according to known methods to yield predictable results.  As noted above, the prior art teaches each claimed element.  Furthermore, each of the elements merely performs the same function as it does separately – the robot can operate as normal whereas the wheels, rails, etc. serve to impart movement.  Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would have been predictable – namely, adding wheels, rails, etc. to the robot would predictable allow for movement of the work robot.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (Japanese Publ. No. 2012-030320 A) in view of Chang et al. (KR Publ. No. 101096157 B1) and further in view of Yu et al. (“A Visual Surveillance System for Mobile Robot using Omnidirectional and PTZ cameras”, SICE article; August 2010).
Regarding claim 13, as mentioned above in the discussion of claim 1, the combination of Sakurai and Chang discloses all of the limitations of the parent claim.  Furthermore, Sakurai discloses that the first camera (camera, 5) includes a wide-angle48P24146/DMC camera (see paragraphs 0040-0041) with a wide-angle lens which would inherently include some type of lens.  The aforementioned references however, fail to specifically disclose that the camera includes a 360-degree camera to captured one wide-angle image.  Yu, on the other hand, discloses that it is well known in the robot art to capture a wide angle and a narrow angle image for positioning purposes and that the wide-angle imaging camera is a 360-degree camera configured to capture an image for a plurality of different directions to generate one-wide angle image.  See section II.B. where the omnidirectional camera captures a 360-degree image.  Also see Figure 2 where the image is one wide angle image.  One of ordinary skill in the art would recognize the benefit of a 360 camera and image, including the ability to see the entire area surrounding the device rather just a smaller subset of the area around the device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sakurai to make the wide-angle camera a 360-degree camera capable of capturing an image in different directions to generate one wide angle image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        September 8, 2022